Citation Nr: 0908515	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-34 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a low back injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1957 to May 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 1984, the RO denied service connection for the 
residuals of a low back injury due to a lack of objective 
evidence relating the back injury to active service.  The 
Veteran did not appeal.  In September 2002, the Veteran 
requested that his claim for service connection for the 
residuals of a low back injury be reopened and, in May 2003, 
the RO determined that new and material evidence had not been 
received to reopen the claim.  The Veteran appealed and, in 
September 2005, the Board remanded the case to the RO for 
additional development in accordance with the VA's 
"heightened duty" to assist in cases where the service 
records are fire-related.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
In December 2008, in a supplemental statement of the case, 
the RO readjudicated the claim and determined that no new and 
material evidence had been received to reopen the claim for 
service connection for the residuals of a low back injury.  
Regardless of the RO's determination on the matter of 
reopening the Veteran's claim for service connection, that 
decision is not binding on the Board, and the Board must 
decide whether new and material evidence has been received to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection for residuals of a low back injury was 
denied by an unappealed February 1984 rating decision.

3.  The additional evidence received since the February 1984 
RO decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a low back injury.


CONCLUSIONS OF LAW

1.  The February 1984 RO decision which denied service 
connection for residuals of a low back injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for residuals of a low back 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Prior to the adjudication of the Veteran's claim, letters 
sent in March 2003 and June 2008 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim).  The Veteran was 
notified of the basis for the prior denial of his claim and 
of evidence that was needed to reopen his claim.  He was also 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence he was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that none of the Veteran's service treatment 
records are available for review.  The Veteran's service 
treatment records were requested from the National Personnel 
Records Center (NPRC) and the NPRC provided a response 
indicating that the Veteran's records were fire related and 
that there were no service treatment records.  See February 
1984 rating decision; April 2007 NPRC response; April 2008 
response; August 2008 NPRC response letter.  

In cases where the Veteran's service treatment records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare, supra; Cuevas, supra.  This heightened 
duty includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  No 
alternative records could be found.

In this case, the Veteran's VA and private treatment records 
have been obtained and associated with the claims file.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was not afforded a VA examination in connection with his 
claim.  See 38 C.F.R. § 3.159(c)(4).  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes that an examination, in 
connection with the Veteran's claim, is not warranted.  In 
this regard, the Board is denying the request to reopen that 
claim.
 
Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claim and of 
the evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

New and Material Evidence 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
Veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, supra; Barnett v. 
Brown, supra.  

As noted above, service connection for residuals of a low 
back injury was denied by the RO in February 1984.  There was 
no appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the February 1984 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service 
connection should be reopened and readjudicated.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Evidence of record at the time of the February 1984 rating 
decision consisted of lay statements and private records 
showing the Veteran sought treatment for his back injury in 
1975.  See October 1975 private treatment notes; December 
1983 private chiropractor's report.  

The October 1975 private treatment notes indicate the Veteran 
injured his back three months prior and continued to 
experience pain.  He reported some previous episodes in the 
past but not as bad.  X-ray findings revealed very minor 
marginal changes in the lumbar spine with an acute central 
disc prolapse at the L4 level.  Later that month, the Veteran 
was re-examined and showed improvement in the back with some 
residual pain.  A cover letter with the October 1975 medical 
report from C.T., M.D. indicates that "I am not certain that 
these notes will be of any benefit to you relative to your 
getting help from the Veterans Administration, since you made 
no mention at that time of an injury occurring during your 
tenure in the armed forces in France."  A December 1983 
chiropractor's report stated that the Veteran was treated for 
low back pain on multiple occasions in 1975.  Examination 
findings showed marked rigidity of the lumbar paravertebral 
musculature and a loss of range of motion in the lumbar 
spine.  The Veteran was treated 10 times between August and 
September 1975.  Neither of the examiners above provided a 
nexus opinion relating the Veteran's low back disability to 
service.  In a statement dated in January 1984, the Veteran's 
spouse described having been married to the Veteran since 
1955 and having been present in 1958 when the Veteran 
returned from France; she indicated that she had seen the 
Veteran suffer with his back over many years.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the February 1984 RO decision denied 
the Veteran's claim because the Veteran was unable to furnish 
any competent evidence that a low back injury was incurred in 
or aggravated during service.  

The evidence of record since the February 1984 rating 
decision includes VA treatment records from 2001 to 2002; 
Social Security Administration (SSA) records from 1984 to 
1996; evidence submitted by the Veteran including newspaper 
clippings; a statement from the Veteran's spouse; private 
treatment records dated from 1963 to 1996; and an April 2008 
NPRC response verifying that the Veteran's records are fire 
related and not available.

The Board acknowledges that non-medical service records 
documenting the Veteran's enlistment information were added 
to the file since the prior February 1984 rating decision.  
However, these records are not relevant to the Veteran's 
claim and as such, are not sufficient to reconsider the 
Veteran's previously denied claim.  See 38 C.F.R. § 3.156(c).  

A May 1973 private medical record shows complaints of back 
pain for three weeks with a prior history of such symptoms 
six months earlier.  VA treatment records, added to the 
record since the February 1984 rating decision, show 
complaints of and treatment for low back pain.  A November 
1987 private examination notes show evaluation and treatment 
for symptoms of herniated disc at L4 on the left with 
weakness of the left foot; a 15 year history of intermittent 
back pain was reported.  A January 1996 private treatment 
record shows a diagnosis of a possible herniated disk at the 
L4 and osteoarthritis of the thoracic spine and possibly the 
cervical spine.  A March 1996 private treatment record shows 
a diagnosis of degenerative joint disease of the lumbosacral 
spine and a bulging, possibly herniated disc at the L4-L5 and 
L5-S1 with associated nerve root impingement and 
radiculopathy.  Essentially, while these records show ongoing 
treatment for back complaints since 1973 and a reported 
history of injury in service and after, none of the examiners 
provided an opinion relating the Veteran's low back 
disability to service.  A January 1996 SSA determination show 
a primary diagnosis of disorder of the back.  The statement 
from the Veteran's spouse essentially reiterates her 
recollection of the history of the claimed back disability at 
issue.

The additional medical records, while "new" to the extent 
that they were not previously of record, are not "material" 
in that they do not offer any probative evidence showing that 
the Veteran's current low back disability is related to 
service.  The evidence previously considered by the RO in 
1984 included the Veteran's reported history of a back injury 
in service and post-service treatment records for a low back 
disability, but provided no evidence of a nexus between the 
current back disability and the Veteran's military service.  
While more recent medical records show a diagnosis of 
degenerative disc disease as well as a possible herniated 
disc, there is again no competent evidence suggesting a link 
between the current diagnosis, shown many years after 
service, and the Veteran's military service; the history of 
injury in service is essentially provided by the Veteran in 
some of these record by history only.  See March 1996 private 
treatment records.  Thus, while the recent treatment records 
showing a diagnosis of degenerative disc disease are 
considered new evidence, they are not considered material 
because they are cumulative of prior evidence in that they 
reflect the Veteran's reported history of a back injury in 
service and provide no nexus opinion relating the current 
back disability to service.  The SSA records provide no such 
nexus, and the statement of the Veteran's spouse essentially 
reiterates what she stated in her previous 1984 
correspondence.  The newspaper clippings are also not 
probative in this case and the Board does not dispute that 
the Veteran could have been stationed in France while in 
service.  Thus, such evidence is not both new and material, 
and sufficient to reopen the Veteran's claim.

While the Veteran believes that his current back disability 
is related to a back injury he experienced in service, he is 
not competent to offer a medical opinion, and such statements 
do not provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  There is no competent medical opinion of record 
relating the Veteran's current back disorder to an in-service 
back injury.  Thus, the Board finds that the evidence 
received since the February 1984 prior final rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for residuals of a back injury.

As a whole, the additional evidence does not offer evidence 
that is both new and material.  The evidence of record at the 
time of the February 1984 rating decision failed to 
demonstrate a relationship between an in-service back injury 
and the current back disability.  The additional evidence of 
record received since the February 1984 rating decision is 
duplicative in that it shows a current back disability, but 
does not relate that disability to service.  Therefore, the 
Board finds that the additional evidence is not new and 
material.  Accordingly, a basis to reopen the claim of 
service connection for residuals of a low back injury has not 
been presented.  

The Veteran remains free, of course, to apply to reopen his 
claim at any time with the RO, especially if he obtains 
medical evidence showing that his current back disability is 
related to active military service.  



ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


